Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Demeulemeester et al (The ICOCOON Virtual Meeting Room: A Virtual Environment as a Support Tool for Multipoint Teleconference Systems) in view of BEIRA (3D [EMBODIED]).
As per claim 1, Demeulemeester teaches the claimed “method for spatially authoring three dimensional ("3D") presentations,” the method comprising: “generating a virtual 3D environment comprising a virtual representation of one or more 3D assets” (Demeulemeester, 3 Meeting Observations in the VMR - the avatars are represented in a single virtual (meeting) room which is the background for the visualization of captured knowledge); “generating a 3D presentation that choreographs behaviors of the one or more 3D assets that are aligned with a physical space, wherein the 3D presentation is associated with a 3D interface that supports spatial authoring relative to the physical space based on scenes and behaviors” (Demeulemeester, 5 The VMR Visualization Client - The features critical to our application are a rendering engine for 3D graphics, scripting of object behavior and appearance, data driven animation and networking support); and “providing the 3D presentation for rendering 3D images of the one or more 3D assets and corresponding behaviors” (Demeulemeester, figure 1 - The VMR application showing participant Erwin as presenting using a speech bubble with power point logo; participant Victoria as speaking using a spotlight; participant Lucy with raised hand).  It is noted that Demeulemeester does not explicitly teach “wherein each of the scenes defines a particular arrangement of the 3D assets and corresponding behaviors” as claimed.  However, Demeulemeester’s visualization clients, in which “knowledge on people’s position is used for extracting the behavior (e.g., entering, sitting, presenting) of the persons involved, based on the location of the person in the physical world (e.g., at the presenter board), the walking direction and speed and the size of each person,” suggests that the displayed scene defines a particular arrangement of the 3D assets and corresponding behaviors as claimed (see also Beira, Abstract and please review the last video clip – Motion Tracking Test (http://joaobeira.com/portfolio/3dembodied/) - The output was rendered individually in Quartz Composer and grouped in the final shape of the stage design using Madmapper in order to adjust the perspective transformation and warping of the different planes individually).  Thus, it would have been obvious, in view of Beira, to configure Demeulemeester’s method as claimed by displaying the scenes in which each defines a particular arrangement of the 3D assets and corresponding behaviors.  The motivation is to establish “a real time dialogue and interaction between 3D geometry and perspective grids calculations with body movement (i.e., choreographs behaviors)” (Beira, Abstract).

Claim 2 adds into claim 1 “wherein the 3D presentation is configured to facilitate a selectively rendered 3D virtual image of a gaze heat map indicating a concentration of audience gaze vectors” (Demeulemeester, 4 Overview of the Teleconference System - The people tracking module is also tightly coupled with the face recognition module that processes all people entering the meeting room and sitting at the table so that each moment in time the correct activity can be linked to the correct person. The person’s gaze is extracted using a combination of face recognition and the upper-body detector module).

Claim 3 adds into claim 1 “wherein behavior parameters for the behaviors are set in association with temporary ownership of corresponding 3D assets” (Demeulemeester, 4 Overview of the Teleconference System - The people tracking module is also tightly coupled with the face recognition module that processes all people entering the meeting room and sitting at the table so that each moment in time the correct activity can be linked to the correct person. The person’s gaze is extracted using a combination of face recognition and the upper-body detector module; Beira, Abstract and last video clip – Motion Tracking Test (http://joaobeira.com/portfolio/3dembodied/) - The output was rendered individually in Quartz Composer and grouped in the final shape of the stage design using Madmapper in order to adjust the perspective transformation and warping of the different planes individually).

Claim 4 adds into claim 1 “including in the 3D presentation a toggled scrubbable animation of a first of the 3D images to enable one of a plurality of audience devices to update a current state of an associated one of the one or more 3D assets to scrub the animation; and providing for distributing the current state substantially in real-time to facilitate coordinated rendering of the scrubbable animation” (Demeulemeester, Figure 2 - one of a plurality of audience devices (e.g., Visualization Client) is able to update a current state of an associated one of the one or more 3D assets to scrub (a well-known computer editing operation) the animation; Beira, Abstract and last video clip – Motion Tracking Test (http://joaobeira.com/portfolio/3dembodied/) - The output was rendered individually in Quartz Composer and grouped in the final shape of the stage design using Madmapper in order to adjust the perspective transformation and warping of the different planes individually).

 	Claim 5 adds into claim 1 “toggling a spatial storyboarding mode to enable one or more one of the author devices to record a 3D drawing using a 3D interface; and distributing the 3D drawing to facilitate coordinated rendering of the 3D drawing, wherein the 3D drawing comprises one or more segments capable of being replaced with a corresponding one of the one or more 3D assets” (Demeulemeester, Figure 2 - one of a plurality of audience devices (e.g., Visualization Client) is able to update a current state of an associated one of the one or more 3D assets to record a 3D drawing for distributing the 3D drawing to facilitate coordinated rendering of the 3D drawing (Demeulemeester, figure 1 - proximity to certain objects (e.g., presenting board, other participant, etc.) is meaningful and is thus categorized as meeting observation)).

 	Claim 6 adds into claim 1 “including in the 3D presentation a 3D volumizer animation, wherein the 3D volumizer animation is a 3D visualization comprising 3D image replicates of a selected 3D model, wherein the 3D volumizer animation is configured to visually illustrate data based on first behavior parameters for a first collection of the one or more 3D assets, wherein the first behavior parameters comprise the selected 3D model and a selected quantity of the 3D image replicates of the 3D model to be generated for the first collection” (Beira, Abstract and last video clip – Motion Tracking Test (http://joaobeira.com/portfolio/3dembodied/) - The output was rendered individually in Quartz Composer and grouped in the final shape of the stage design using Madmapper in order to adjust the perspective transformation and warping of the different planes individually).

 	Claim 7 adds into claim 1 “wherein a first of the behaviors is configured to permit an audience device to influence a coordinated rendering of a data visualization based on a location of the audience device; and wherein a first one of the 3D images comprises the data visualization” (Demeulemeester, 3 Meeting Observations in the VMR).

	Claims 8-14 and 15-20 claim a computer storage media storing computer-useable instructions and a computer system based on the method of claims 1-7; therefore, they are rejected under a similar rationale.

	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed “one or more computer storage media storing computer-useable instructions” can be a wave carrier embodying the signals which is non-statutory under 35 USC 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,014,242. 
Claim 1 of the application
Claim 1 of the US patent 11,014,242
A method for spatially authoring three dimensional ("3D") presentations, the method comprising:
A method for puppeteering, the method comprising:
generating a virtual 3D environment comprising a virtual representation of one or more 3D assets; 
generating a virtual three-dimensional (“3D”) environment comprising a virtual representation of a physical room and a 3D asset;
generating a 3D presentation that choreographs behaviors of the one or more 3D assets that are aligned with a physical space, wherein the 3D presentation is associated with a 3D interface that supports spatial authoring relative to the physical space based on scenes and behaviors, wherein each of the scenes defines a particular arrangement of the 3D assets and corresponding behaviors; and
providing behavior parameters that choreograph behaviors of the 3D asset for coordinated rendering, among a plurality of author devices in the physical room, of a 3D image of the 3D asset and corresponding behaviors; recording a 3D path for a puppeteering animation of the 3D asset, based on spatial authoring, wherein spatial authoring comprises receiving an input via a 3D interface of a first of the author devices, while updating a current location of the 3D asset based on the recorded 3D path; and
providing the 3D presentation for rendering 3D images of the one or more 3D assets and corresponding behaviors.
distributing the current location of the recorded 3D path for puppeteering animation of the 3D asset to facilitate coordinated rendering, among the author devices, of the 3D image along the recorded 3D path substantially in real-time.



Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the US patent renders all features of the claims in the pending application obvious.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/        Primary Examiner, Art Unit 2616